This suit was brought by appellee against the Guaranty State Bank of Olden, Tex., for $161, alleging that he deposited a check in said bank for said amount, was given credit therefor, and that the bank failed to use due diligence in its collection, failed to collect it, and charged the amount off his account. Tried first in the justice court and appealed to the county court, and an appeal is perfected from a judgment against the bank for the full amount in favor of plaintiff.
The first assignment is that the court erred in overruling general demurrer to plaintiff's petition.
Where the case originates in the justice court and appealed to the county court, strict rules of pleadings are not required, so in this case are sufficient as against general demurrer. W. U. Tel. Co. v. Huffstutler (Tex.Civ.App.) 188 S.W. 455.
The second is: The verdict of the jury on special issue No. 1 is contrary to the law and the evidence. There is evidence to support the finding, so we are not authorized to reverse.
The third assigns error to giving a special charge. The record does not disclose that any objection was seasonably filed to giving of this charge, so the assignment is overruled for that reason.
Affirmed. *Page 485